Citation Nr: 0109526	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain.

2.  Entitlement to a compensable evaluation for a laceration 
of the right hand.

3.  Entitlement to service connection for the residuals of a 
left shoulder injury.

4.  Entitlement to service connection for the residuals of a 
right shoulder injury.

5.  Entitlement to service connection for the residuals of a 
left knee injury.

6.  Entitlement to service connection for the residuals of a 
right knee injury.

7.  Entitlement to service connection for the residuals of a 
left ankle injury.

8.  Entitlement to service connection for the residuals of a 
bilateral foot disorder.

9.  Entitlement to service connection for a rash on the face, 
diagnosed as a pigmented skin lesion.

10.  Entitlement to service connection for the residuals of a 
neck injury.

11.  Entitlement to service connection for the residuals of 
hepatitis B.

12.  Entitlement to service connection for the residuals of a 
cold injury to the feet.

13.  Entitlement to service connection for allergic 
conjunctivitis. 

14.  Entitlement to service connection for herpes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.

Several of the veteran's issues will be discussed below, 
including the claims for an increased ratings and the issues 
of service connection for neck injury residuals, a cold 
injury to the feet, and allergic conjunctivitis.  The 
remaining issues of service connection for right and left 
shoulder residuals, right and left knee residuals, left ankle 
residuals, a bilateral foot disorder, hepatitis B, herpes, 
and a rash on the face, diagnosed as a pigmented skin lesion, 
will be discussed only in the REMAND section of this 
document.

The veteran has withdrawn his claims for entitlement to an 
increased rating for cold injuries to the right and left 
hands, and his claim for entitlement to service connection 
for the residuals of a chest injury.  Therefore, those issues 
will not be considered in this decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims herein under 
review.

2.  The veteran's low back disability is currently manifested 
by subjective complaints of a pulling sensation; and 
objective findings of a normal gait and essentially full 
range of motion. 

3.  There is no objective clinical evidence of ankylosis, 
intervertebral disc syndrome, unilateral muscle spasm on 
extreme forward bending with loss of lateral spine motion, or 
degenerative arthritis.  

4.  The veteran is shown to have residual scarring on his 
right hand, mildly tender to touch. 

5.  There is no current objective medical evidence of the 
chronic residuals of an in-service neck injury.

6.  There is no current objective medical evidence of the 
chronic residuals of a cold injury to the feet.

7.  There is no current objective medical evidence of 
allergic conjunctivitis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003-5010, 5289, 5292, 5293, 5295 (2000).

2.  The criteria for an evaluation not to exceed 10 percent 
for residual scarring of the right hand have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.118, DCs 7803, 7804, 7805 (2000).

3.  The chronic residuals of a neck injury are not shown to 
be incurred in or aggravated by the veteran's active duty 
service, and the chronic residuals of a neck injury are not 
currently shown in the record.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

4.  The chronic residuals of a cold injury to the feet are 
not shown to be incurred in or aggravated by the veteran's 
active duty service, and the chronic residuals of a cold 
injury to the feet are not currently shown in the record.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

5.  Allergic conjunctivitis is not shown to be incurred in or 
aggravated by the veteran's active duty service, and allergic 
conjunctivitis is not currently shown in the record.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well grounded claim requirement for the VA's 
assistance in development of claims.  In the case below, as 
to the issues considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The appellant 
and his representative have been provided with notice of 
evidence required.  There have been appropriate examinations 
as to these issues, and there is no indication that there are 
additional records that ought to be received.  Thus, as to 
these issues, the Board concludes it may proceed.

I.  Claims for Increased Ratings (Mechanical Low Back Pain 
and the Residuals of a Right Hand Scar)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  With these 
considerations in mind, the Board will address the merits of 
the claims at issue.

Mechanical Low Back Pain

The RO rated the veteran's low back disability under DC 5295 
(lumbosacral strain).  The Board will also consider DCs 5003-
5010, 5289, 5292, and 5293 for arthritis, lumbar ankylosis, 
limitation of motion, and intervertebral disc syndrome.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(2000).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2000).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2000).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  
Historically, the veteran filed his initial claims for 
service connection, including a low back disorder, in May 
1998, shortly after service separation.  In November 1998, 
the RO granted service connection for mechanical low back 
pain and a 10 percent evaluation was assigned.  Thereafter, 
the veteran noted his disagreement with the rating and a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  The veteran's service representative 
suggests that the issue should be remanded in light of the 
characterization of the claim as an increased rating.  
However, in view of the recent guidance, the issue before the 
Board is automatically taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, as 
the statement of the case indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 10 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In a September 1998 VA general medical examination report, 
the veteran related, among other things, fairly constant 
pulling in his low back.  Physical examination revealed that 
the veteran could squat to the floor and come back up, range 
of motion of the lumbar spine was normal in all axes except 
for forward flexion at 85 degrees.  When he attempted to walk 
on his toes and heels, he limped a little on the left side 
apparently due to a problem with his left ankle.  X-rays 
reported showed no evidence of degenerative joint or 
degenerative disc disease.  

A review of the most recent clinical evidence of record does 
not reflect that a higher than 10 percent evaluation for the 
veteran's mechanical low back disability is warranted.  
Specifically, the current rating contemplates a lumbosacral 
strain with characteristic pain on motion (DC 5295), mild 
intervertebral disc syndrome (DC 5293), and slight limitation 
of motion (DC 5292).  Separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, posture and gait was noted to be 
normal.  The veteran demonstrated essentially full range of 
motion in the lumbar spine, with only forward flexion limited 
at 85 degrees.  Because the evidence does not show ankylosis 
of the lumbar spine, there is no basis under DC 5289 for an 
increased rating.

If normal back motion on forward flexion is considered to be 
to the ability to touch toes, or 90 to 95 degrees, then the 
most recent VA examination reports indicated that the veteran 
had essentially full range of motion.  As noted above, the 
most recent examination revealed normal range of motion, 
except for forward flexion limited to 85 degrees.  Further, 
there was no objective evidence of pain on motion, although 
he reported a pulling sensation in his back.  There was no 
opinion or other evidence offered that these ranges 
approximate even slight limitation of motion (which is 
already contemplated by the current rating).  As moderate 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292.  As the 
veteran's disability evaluation is based on limitation of 
motion of the lumbar spine, a separate compensable rating for 
arthritis under DC 5003-5010 is not warranted.

Moreover, there is no evidence of intervertebral disc 
syndrome.  Specifically, an X-ray reported reflected no 
degenerative disc disease.  In addition, there was no mention 
made of muscle spasm, absent ankle jerk, or other neurologic 
findings compatible with sciatic neuropathy.  Therefore, the 
Board finds that disc pathology has not been reported, nor is 
there evidence of radiation of any pain into the extremities.  
In the absence of findings compatible with intervertebral 
disc syndrome, a higher than 10 percent evaluation for the 
disorder under DC 5293 is not warranted.  Accordingly, there 
are no findings that would be consistent with assignment of a 
higher rating under this diagnostic code.

Finally, a 20 percent evaluation is warranted under DC 5295 
with unilateral muscle spasm and extreme forward bending, 
loss of lateral spine motion in a standing position.  The 
evidence of record establishes that the veteran's clinical 
disability does not approximate the criteria for a 20 percent 
rating under DC 5295, although it does approximate the 
criteria for a 10 percent rating.  Specifically, the evidence 
reveals that the veteran complained of a pulling sensation in 
the back but muscle spasms and loss of lateral spine motion 
was not reported.  Thus, a 10 percent rating, but no more, 
would be warranted under DC 5295.  

The Board has considered the veteran's written statements 
that his mechanical back pain is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board concludes that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements and finds that his mechanical back pain 
warrants no more than a 10 percent evaluation.  Again, it is 
noted that on recent examination it was not shown that there 
was any ankylosis, limitation of motion, neurological 
involvement, muscle spasm, or loss of lateral spine motion. 

Residual Scarring of the Right Hand

In evaluating the scar residuals, the Board notes that under 
DC 7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (2000).  A 10 percent evaluation 
is also warranted under DC 7803 for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803 (2000).  All other scars are rated on the 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2000).

In the recent VA examination report, the veteran reported 
tenderness of a laceration on his right hand.  Physical 
examination revealed a small laceration on the dorsum of this 
right hand with complaints of pain.  There was no limitation 
of function noted.  Giving the veteran the benefit of the 
doubt, the Board finds, based on the evidence of record, that 
separate compensable evaluations for residual scarring of the 
right hand is warranted based on complaints of tenderness.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
higher than 10 percent evaluation is not warranted.  
Specifically, the evidence does not show that the scar is 
poorly nourished, subject to repeated ulceration, or has any 
effect on limitation of motion of the veteran's fingers or 
hand.  Accordingly, a 10 percent evaluation, but no more, is 
warranted.

II.  Claims for Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Injury Residuals

Service medical records reflect that the veteran was 
apparently involved in a motor vehicle accident in February 
1992.  He complained of chest, back, and neck pain.  The 
clinical assessment was musculoskeletal pain and he was 
treated with Tylenol #3, ice, and quarters for 24 hours.  A 
June 1997 medical examination notes a normal evaluation of 
the veteran's spine and upper extremities.  In the September 
1998 VA general medical examination report, the veteran 
related that his neck condition has cleared.  Physical 
examination reflected that range of motion was normal.  The 
clinical assessment included a history of neck condition, 
resolved.

Residuals of a Cold Injury to the Feet

Service medical records reflect no complaints of a cold 
injury to the feet.  A June 1997 medical examination notes a 
normal evaluation of the veteran's feet and lower 
extremities.  Post service medical evidence reflects that the 
veteran reported that he sustained frostbite in service and 
that his feet became numb with coldness below 40 degrees 
Fahrenheit.  Physical examination revealed no objective 
evidence of frostbite and a normal examination, except for 
slight flattening of the arches bilaterally.  The clinical 
assessment was normal examination of the feet except for 
slightly flattened arches.  

Allergic Conjunctivitis

Service medical records reflect that a June 1997 medical 
examination notes a normal evaluation of the veteran's eyes.  
In September 1997, he sought treatment for an irritated eye.  
The clinical assessment was conjunctivitis and he was treated 
with eye drops.  There are no other service medical records 
showing treatment for conjunctivitis.  In the a September 
1998 VA eye examination, the veteran reported a history of 
pink eye every year in June as long as he can remember.  A 
physical examination was essentially normal.  The diagnosis 
included allergic conjunctivitis both eyes by history, normal 
visual healthy eyes, and small corneal scar not affecting 
vision.  

Legal Analysis

With respect to the claims for entitlement to service 
connection for the residuals of a neck injury, a cold injury 
to the feet, and allergic conjunctivitis, the Board finds 
that the claims must be denied.  Significantly, there is no 
medical evidence of the chronic residuals of a neck injury, a 
cold injury to the feet, or allergic conjunctivitis currently 
shown.  Specifically, a review of the veteran's service 
medical records reveals no chronic complaints associated with 
the above claims.  While the veteran reported neck pain after 
a motor vehicle accident and there is a single notation of 
treatment for conjunctivitis contained in the service medical 
records, there is no evidence of a chronic disability 
associated therewith.  Moreover, the symptoms and treatment 
appear to be acute and transitory and resolved without 
chronic residuals.  Finally, the post-service VA examination 
report is negative for complaints, treatment, or diagnosis of 
the chronic residuals of a neck injury, a cold injury to the 
feet, or allergic conjunctivitis.  

The Board acknowledges that the VA examining physician noted 
a diagnosis of allergic conjunctivitis by history but this is 
not the end of the inquiry.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Accordingly, despite a diagnosis of allergic 
conjunctivitis by history, the Board is unable to grant the 
benefit sought because the diagnosis is essentially 
unsupported by the service medical records, which reflected a 
single episode of conjunctivitis.  The mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence, will not satisfy the requirements of 
granting service connection.  Because, the claimed disorders 
are not demonstrated as chronic disabilities in service or 
thereafter by competent medical evidence, the veteran's 
claims must be denied.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for mechanical low back pain is denied.

Entitlement to a 10 percent evaluation, but no more, for 
residual scarring of the right hand is granted, subject to 
the law and regulations governing the award of monetary 
benefits. 

The claim for entitlement to service connection for the 
residuals of a neck injury is denied.

The claim for entitlement to service connection for the 
residuals of a cold injury to the feet is denied.

The claim for entitlement to service connection for allergic 
conjunctivitis is denied.


REMAND

As noted above, during the pendency of this appeal, there was 
a significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand of 
the remaining issues is indicated for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran claims various orthopedic injuries in service, 
including injuries to the shoulders, knees, and feet.  While 
the most recent VA examinations indicated diagnoses that 
included arthralgia with no specific finding related to the 
veteran's complaints and military service.  Therefore, the 
Board finds that a medical opinion is needed to clarify the 
veteran's various orthopedic complaints of pain and to 
address the complaints of pain as they relate to military 
service.  Therefore, the Board finds that the claims should 
remanded for an opinion to determine the nature and etiology 
of the veteran's current complaints and their potential 
relationship to military service.  

In addition, the veteran claims that should be service-
connected for a pigmented skin lesion on his forehead.  
However, the most recent VA examination report addressed a 
skin rash but not a pigmented skin lesion.  It is not clear 
from the record the nature of the skin lesion and its 
connection with military service.  Accordingly, the Board 
finds that a remand is necessary to clarify the diagnosis and 
provide a medical opinion on the etiology.  

Moreover, while the most recent VA examination appeared to be 
negative for hepatitis B, there is evidence in the service 
medical records that the veteran was counseled on hepatitis B 
precautions after an apparently positive laboratory report.  
Clarification is needed as to whether the veteran has 
evidence of the residuals of hepatitis B and whether he 
developed the disorder during military service.  Further, 
there is also evidence of treatment for herpes in service and 
post-service evidence that the veteran was treated for herpes 
but no evidence of the disease on the most recent VA 
examination report.  Therefore, the Board finds that an 
examination should be undertaken during a period of 
exacerbation or account for the symptoms of the disorder at 
its most active or severe phase.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992).  

Finally, in addition, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
also advised that while the case is on remand status, she is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the entire claims file, 
to include records obtained pursuant to 
the above, if any, should be directed to 
the appropriate VA examiner for an 
examination and opinion regarding the 
relationship between the veteran's 
complaints of various orthopedic pain and 
military service.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature of the veteran's 
current complaints of orthopedic pain?

(b)  Does the record establish that the 
veteran's current complaints of 
orthopedic pain are as likely as not 
related to military service?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

(c) If it is determined that the 
veteran's complaints of pain are not 
related to military service, then the 
examiner should provide an opinion as to 
a general medical nexus between the 
current complaints and military service, 
if any.  

(d) A specific finding should also be 
rendered as to whether the veteran's 
flattened arches are due to a congenital 
condition or to military service.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  Further, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding 
hepatitis B.  The examiner is requested 
to express an opinion as to the following 
questions:

(a)  Does the evidence reflect that the 
veteran current has the residuals of 
hepatitis B?

(b)  If hepatitis B is shown, does the 
record establish that its as likely as 
not that the veteran developed the 
disorder during military service?  

(c) If there is no evidence of hepatitis 
B, the examiner is asked to explain the 
apparent inconsistency is the laboratory 
reports.

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered. 

5.  Further, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding the 
nature and etiology genital herpes (if 
present).  Attention should be made to 
schedule the examination at a time of 
flare-up of the disorder claimed.  At the 
time of the examination, the examiner is 
asked to address the following questions.
 
(a)  Does the evidence reflect that the 
veteran current has herpes?

(b)  If herpes is shown, does the record 
establish that its as likely as not that 
the veteran developed the disorder during 
military service?  

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

7.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 


